NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN L. JOHNSON,                              No. 19-17188

                Plaintiff-Appellant,            D.C. No. 3:17-cv-03676-WHO

 v.
                                                MEMORANDUM*
NATIONSTAR MORTGAGE, LLC, a
Delaware Corporation,

                Defendant-Appellee.

                  Appeal from the United States District Court
                       for the Northern District of California
                 William Horsley Orrick, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Steven L. Johnson appeals pro se from the district court’s summary

judgment in his diversity action arising out of a trial payment plan to avoid

foreclosure on his property. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Oswalt v. Resolute Indus., Inc., 642 F.3d 856, 859 (9th Cir. 2011).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly granted summary judgment on Johnson’s breach

of contract claim because Johnson failed to raise a genuine dispute of material fact

as to whether Nationstar breached the trial payment plan agreement. See Oasis W.

Realty, LLC v. Goldman, 250 P.3d 1115, 1121 (Cal. 2011) (elements of breach of

contract claim under California law).

      The district court properly granted summary judgment on Johnson’s

California Civil Code § 2923.7 claim because Johnson failed to raise a triable

dispute of material fact as to whether Nationstar failed to provide a single point of

contact. See Cal. Civ. Code §§ 2923.7(b), (e) (listing requirements and describing

responsibilities of a single point of contact).

      The district court properly granted summary judgment on Johnson’s

negligence claim because Johnson failed to raise a triable dispute of material fact

as to whether Nationstar breached any duty of care owed to Johnson in considering

him for a loan modification. See Conroy v. Regents of Univ. of Cal., 203 P.3d

1127, 1132 (Cal. 2009) (elements of negligence claim under California law).

      The district court did not abuse its discretion in denying Johnson’s motion

for a leave to file an amended complaint because any amendment would have been

futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th

Cir. 2011) (setting forth standard of review and stating that leave to amend may be


                                            2                                  19-17188
denied where amendment would be futile).

      The district court did not abuse its discretion in denying Johnson’s post-

judgment motion to alter or amend the judgment because Johnson failed to

demonstrate any grounds for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and explaining circumstances warranting reconsideration under Fed. R.

Civ. P. 59(e)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-17188